DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 9 is objected to because of the following informalities:  “the PDVF and PMMA mixture” is suggested to be changed to -- PDVF to PMMA --.  Appropriate correction is required.
Allowable Subject Matter

4.	Claims 1-20 are allowable when the above objection is overcome.
5.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Walsh, Jr. et al. (2007/0027232).
	Walsh, Jr. et al. disclose a method of making a coating composition comprising: a binder; a plurality of hydrophobic silica particles; a solvent; and a plasticizer, wherein the composition can be used as a paint to be applied to the surface by brushing or rolling (claims 1 and 25, [0043], Examples).
Thus, Walsh, Jr. et al. do not teach or fairly suggest the claimed method of rendering a surface colored and superhydrophobic, the method comprising applying a superhydrophobic paint to the surface, the superhydrophobic paint comprising hydrophobic particles, a polymer binder, and at least one plasticizer, suspended in a solvent, wherein at least one of the hydrophobic particles is a colored hydrophobic particle,5 and wherein the plasticizer is a mixture of triethyl phosphate and perfluoro(butyltetrahydrofuran).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762